United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 26, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60150
                          Summary Calendar


ZARIF MALELLI; NEKIJE KELOLLI MALELLI,

                                    Petitioners,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A96 282 952
                             A96 202 953
                        --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Zarif Malelli and Nekije Kelolli Malelli petition for review

of the Board of Immigration Appeals’ (BIA) decision denying their

applications for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT).    This court lacks

jurisdiction to consider the denial of their application for

asylum because the BIA denied the application as untimely.         See

8 U.S.C. § 1158(a)(3).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-60150
                                -2-

     To obtain withholding of removal, an applicant “must show

that it is more likely than not that his life or freedom would be

threatened by persecution” based on his political opinion, race,

religion, nationality, or membership in a particular social

group.   Efe v. Ashcroft, 293 F.3d 899, 906-07 (5th Cir. 2002)

(quotation omitted).   We review for substantial evidence the

determination that an alien is not entitled to withholding of

removal.   See id. at 905-06.   To grant a petition for review

regarding a CAT claim, the record must compel a finding that the

alien has shown that it was more likely than not that he would be

tortured if returned to his home country.     See Bah v. Ashcroft,

341 F.3d 348, 351-52 (5th Cir. 2003).     The record does not compel

a finding the petitioners have met their burden to show they were

entitled to withholding of removal or relied under the CAT.

     PETITION FOR REVIEW DENIED.